Citation Nr: 0800236	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  97-23 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $26,574.42, plus 
interest, to include the issue of whether waiver of recovery 
is precluded by bad faith.  


REPRESENTATION

Appellant represented by:	Richard R. James, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had verified active service from November 1966 to 
November 1968 and has also reported unverified active service 
from April 1977 to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in St. Petersburg, 
Florida, which found that there was bad faith on the part of 
the veteran in creating the loan guaranty indebtedness, 
thereby precluding further consideration of waiver of 
recovery of the debt under the principles of equity and good 
conscience.  

The Board remanded the appeal in April 1998.  A hearing was 
held before a Member of the Board (now Veterans Law Judge) in 
April 1999.  By letter dated in April 2005, the veteran was 
informed that the Board no longer employed the Member of the 
Board before whom he appeared for a hearing in April 1999.  
He was informed that he had the right to another hearing 
before a different Veterans Law Judge.  He was informed that 
if he did not respond within 30 days, the Board would proceed 
with its review of his case.  No response was received from 
the veteran.  

A February 2000 Board decision denied the veteran's request 
for a waiver of recovery of the loan guaranty indebtedness 
because of bad faith.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2002 order, the Court vacated 
February 2000 decision and remanded the case to the Board.  A 
copy of the Court's order has been included in the claims 
file.  The Board remanded the appeal in April 2003 and again 
in July 2005 for additional procedural and evidentiary 
development.  That development has been completed and the 
case is ready for final appellate consideration.  




FINDING OF FACT

The appellant's delinquency in maintaining his mortgage 
obligation and his actions taken prior to and after his 
default in June 1993 are representative of actions taken with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences.  


CONCLUSION OF LAW

The appellant's actions in conjunction with the default and 
foreclosure of his VA-guaranteed home loan constituted bad 
faith, precluding further consideration of waiver of recovery 
of the loan guaranty indebtedness.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.965(b)(2) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  38 C.F.R. § 1.965(a).  
However, in determining whether a waiver of loan guaranty 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists, in which case waiver of recovery of the debt is 
precluded.  38 U.S.C.A. § 5302(c).  It should be emphasized 
that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of the loan guaranty 
indebtedness.  38 U.S.C.A. § 5302(c).  

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).  A determination 
of bad faith is based on the circumstances which led to the 
default and the foreclosure, as well as the appellant's 
actions or omissions with respect to avoiding foreclosure, as 
indicated by the evidence of record.  

The veteran has argued that he sent VA a letter in September 
1993 explaining his difficulty in selling the property and 
suggesting that he be permitted to reamortize the loan at no 
cost to him.  The record shows that the RO responded in 
September 1993 to the veteran's request in that letter for a 
"Deed in Lieu of foreclosure."  The RO's letter listed 
several requirements for consideration of that request, 
indicating that the veteran should submit the following 
information to his mortgage company, with a complete copy to 
VA: (1) a letter explaining why a Deed in Lieu was requested, 
signed by all parties on the Note and Mortgage; (2) evidence 
of his efforts to sell the property; (3) a statement that 
there are no other liens on the property; (4) a current 
financial statement; (5) a daytime and evening phone number 
where the veteran could be reached; (6) a current pay 
statement /verification of all employment income; and (7) a 
signed copy of the agreement contained in the RO's letter.  
The veteran provided VA with only some of the requested 
information, however, and the record does not show that he 
provided the lender with any of the information, as 
requested.  

The record also reflects that the appellant and his wife were 
employed at the time of the default, although they were 
apparently divorced in 1993 or 1994.  The record does not 
show that additional expenses were incurred during that time 
period.  In addition, it is shown that the veteran continued 
to rent the property for approximately nine months after the 
default, but no income he received from this arrangement was 
remitted to the note holder.  The Board also finds the 
appellant's statements concerning this tenant's failure to 
pay rent after June 1993 not to be credible.  The veteran was 
still in possession of the property in April 1994, when the 
tenant, who was interviewed during the liquidation 
inspection, reported she had been there "only a short 
while" and was paying rent of $595 per month to "the 
owner".  Moreover, the veteran has submitted no 
documentation showing any attempt to evict any non-paying 
tenant or otherwise showing that any tenant failed to pay 
rent on time or at all, as he testified at his hearings.  


In addition, despite the veteran's statements, including 
sworn testimony at his hearings, to the effect that he could 
not sell the property, the record indicates that the market 
conditions in that residential area were stable at that time; 
that at that time a house, in good condition, was on the 
market before resale up to 6 months; and that the veteran's 
home was considered to be in fairly good condition for 
resale.  The veteran has argued that he had tried to sell his 
house with no success, largely because it would have cost him 
between $11,000 and $13,000, and he could not afford to do 
so.  In this regard, he submitted copies of reports of 
estimated closing costs from two realtors in January 1993 and 
March 1993, indicating it would cost him between $3,944 and 
$12,570 at closing.  He testified at his April 1999 Board 
hearing that he did not attempt to sell the house after 
learning what it would likely cost him at closing, stating 
that he did not have the projected amount.  It is clear that 
he explored the possibility of selling the house in 1993.  
Whether he actually attempted to sell the house is less 
clear; he referred to a "for sale by owner" sign at his 
1996 hearing.  At best, the record shows that his attempts to 
sell the property were nominal.  Further, as noted above, the 
record does not show that the veteran provided all of the 
documentation requested in the September 1993 letter, 
including evidence that the necessary documentation had been 
sent to the lender.  

The record shows that the appellant chose to relocate years 
before the default and foreclosure, and used the property for 
rental income thereafter until he determined in 1993 that it 
was not in his financial interest to either resell the 
property or continue to make the monthly mortgage payments, 
which were more than the rental income he received from the 
property.  Thus, he apparently decided to stop making 
payments and allow the government to assume the loss.  The 
veteran's poor efforts to assist VA to prevent the ultimate 
foreclosure on the loan provide clear evidence of his lack of 
good faith.  

The record does show that the veteran submitted a single 
month's payment to the lender in August 1993, although three 
payments were then due.  Per the lender's policy, however, 
that payment was returned to the veteran, since he had not 
submitted the full amount then due.  Nevertheless, the record 
does not show that the veteran made any further attempts to 
work with the lender to avoid foreclosure; he apparently 
simply stopped making any payments to the lender.  Moreover, 
the veteran failed to respond to multiple attempts by the 
lender to contact him at that time concerning his delinquent 
payments.  

The veteran has testified that he moved to Atlanta in 1990 
because of difficulty finding work in Florida and that he 
rented out the subject property, while at the same time 
undertaking a new rent obligation, which he apparently met, 
at his new location.  He has also testified that he had 
several renters of the subject property, that he received no 
rent from them from mid-1993 until the foreclosure, and that 
the property required some work after at least one of the 
renters left.  The Board notes, however, the contrary 
statement of the renter who was occupying the property at the 
time of the April 1994 appraisal, when the renter indicated 
she was paying $595 per month to the owner.  Regardless, the 
veteran has submitted no documentation that he did not 
receive any rent during that period.  The fact that the 
veteran was apparently meeting his rent obligation at his new 
address, while at the same time ignoring his mortgage 
obligation for the subject property, is also evidence of his 
bad faith concerning the subject home loan.  

In March 2003, following the Court's remand, the veteran's 
attorney advanced several additional arguments to the Board.  
First, he contended that the Board's prior finding that 
waiver is barred by bad faith had been vacated by the Court 
and that that finding no longer governs the veteran's claim.  
Although the Board's February 2000 decision was obviously 
vacated by the Court, the Board's current decision addresses 
all of the Court's concerns.  The attorney stated that the 
evidence does not support a finding of bad faith.  To the 
contrary, as discussed above, there is ample evidence of the 
veteran's bad faith in this case.  

The veteran's attorney also argued that the definition of bad 
faith set forth in 38 C.F.R. § 1.965(b)(2) is so vague that 
any finding based on that definition is necessarily arbitrary 
and capricious.  In addition, he argued that that definition 
is inconsistent with 38 U.S.C.A. § 5302(b).  However, the law 
is clear that an agency is bound to follow its own 
regulations as long as they are in force.  38 U.S.C.A. 
§ 7104(c) (West 2002).  See also Vitarelli v. Seaton, 359 
U.S. 535, 539-40 (1959); Service v. Dulles, 354 U.S. 363, 
383-89 (1957); United States ex rel. Accardi v. Shaughnessy, 
347 U.S. 260, 265-68 (1954); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) (Board not free to ignore regulation 
adopted by VA); see also Grivois v. Brown, 6 Vet. App. 136, 
140 (1994) (citing Vitarelli, supra, for proposition that 
procedures must be provided to all similarly situated VA 
claimants).  Therefore, the Board is precluded from 
addressing the attorney's arguments in this regard.  

Finally, the veteran's attorney stated that the Board must 
remand the case to assist the veteran, specifically to 
require the RO to assist him in seeking all "mitigating 
measures," including those other than a waiver, which are 
available in such circumstances.  In this regard, the Board 
did remand the case in April 2003 and again in July 2005 to 
inform the veteran of all mitigating factors that are 
applicable in this case, to accord him a personal interview, 
and to request that he furnish (1) any evidence in his 
possession that would support his claim for a waiver or 
recovery of his loan guaranty indebtedness, and (2) the names 
and addresses of any sources of evidence he wishes VA to 
consider.  Subsequently, the veteran was informed of the 
"mitigating factors" of compromise (which had previously 
been explained to him in a December 1994 letter), suspension 
of collection action, termination of collection action, and 
"equity and good conscience" (which had also been explained 
to him in the original decision that denied entitlement to a 
waiver in March 1995).  In addition, he was afforded a 
hearing before a Decision Review Officer in December 2006.  
Finally, the veteran submitted additional evidence, including 
a copy of his credit report generated in August 2005 and a 
Financial Status Report dated in December 2006; that 
evidence, however, is applicable only to the Board's 
consideration of "equity and good conscience" in 
determining his entitlement to a waiver of recovery of the 
debt.  Thus, the Board has addressed each of the arguments 
advanced by the veteran and his attorney, as appropriate.  

The Board's consideration of the veteran's waiver request 
must begin with a determination of whether his actions in 
conjunction with the foreclosure on the mortgage on the 
subject property amounted to fraud, misrepresentation, or bad 
faith.  On the basis of the above findings, the Board 
concludes that the totality of the appellant's conduct -- in 
failing to timely maintain his mortgage obligation and his 
actions taken in response to his uncured default of June 1993 
- was undertaken with an intent to seek an unfair advantage, 
with knowledge that the likely consequence of foreclosure 
would result in loss to the government.  This is shown by his 
failure to comply with opportunities he was provided by the 
note holder and VA to avoid foreclosure and by the fact that 
he continued to use the property for rental income after his 
default and to retain the proceeds.  It is also shown by the 
fact that he did not make payments when his financial 
information showed an apparent ability to make them.  His 
failure in these regards led to the foreclosure on this 
property and resulted in a substantial loss to the 
government.  The result of his actions taken in connection 
with his default is deemed by the Board to have been 
foreseeable given the course of events.  These facts negate 
any personal mitigating factors claimed on appeal and, 
therefore, will not serve to form a basis to absolve the bad 
faith demonstrated in this case.  

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c) (West 
2002).  

In Barger v. Principi, 16 Vet. App. 132 (2002), the Court 
held that the provisions of 38 U.S.C.A. §§ 5103 and 5103A 
regarding VA's duties to notify and assist the veteran are 
not applicable to cases involving waiver of indebtedness.  


ORDER

Waiver of recovery of the loan guaranty indebtedness is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


